Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5, 9-11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela et al. (Hannuksela) (US 2018/0077210) in view of Kim et al. (Kim) (US 2015/0085171).
Regarding claim 1, Hannuksela discloses a method of presenting video information, the method comprising:
obtaining video content data ([0109], images are acquired) and auxiliary data ([0109], DASH MPD data; [0121], [0123], [0124], [0125], [127], [0129], region wise quality ranking data), wherein the video content data is configured to reconstruct a video picture ([0051] decoding of the video data is performed to reconstruct the image data), the video picture comprises at least two picture regions ([0047], images are made of multiple viewport regions), and the auxiliary data comprises quality information of the at least two picture regions ([0047], [0120], quality information);
determining a presentation manner of the video content data based on the auxiliary data ([0184], the auxiliary data is used for generating the highest quality representation for the viewing orientation); and
presenting the video picture in the presentation manner of the video content data ([0217], content is rendered and presented for viewing).
Hannuksela is silent about comprising absolute quality ranks of each picture region.
Kim from the same or similar field of endeavor discloses absolute quality ranks of each picture region ([0141], [0180], [0182], [0205], [0208], [0209], information about an image quality state for a first region).
Hannuksela for capturing image regions in a more convenient manner (Kim, [0008]).
Regarding claims 2 and 14, Hannuksela discloses wherein the at least two picture regions comprise a first picture region and a second picture region, the first picture region does not overlap (FIGs. 4 and 5, views 402-416 do not overlap) the second picture region, and the first picture region and the second picture region have different picture quality indicated by the quality information ([0047], the field of view comprises a viewport and other non-viewport regions, [0127], the frame has several regions of differing quality rankings which is signaled in a SRD).
Hannuksela is silent about absolute quality ranks.
Kim from the same or similar field of endeavor discloses absolute quality ranks ([0141], [0180], [0182], [0205], [0208], [0209], information about an image quality state for a first region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim into the teachings of Hannuksela for capturing image regions in a more convenient manner (Kim, [0008]).
Regarding claims 4 and 15, Hannuksela discloses wherein the auxiliary data further comprises location information and size information of the first picture region in the video picture ([0111], the location and size of each region is signaled, [0049], HorFOV and VerFov are used to signal the location of the viewport); and
the determining the presentation manner of the video content data based on the auxiliary data comprises:
([0184], the auxiliary data is used for generating the highest quality representation for the viewing orientation for a region), a picture that is in the first picture region and that is determined by using the location information and the size information (FIG. 9, viewport 814 is rendered at a signaled location and size,  [0111], the location and size of each region is signaled, [0049], HorFOV and VerFov are used to signal the location of the viewport).
Hannuksela is silent about comprising absolute quality ranks.
Kim from the same or similar field of endeavor discloses absolute quality ranks ([0141], [0180], [0182], [0205], [0208], [0209], information about an image quality state for a first region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim into the teachings of Hannuksela for capturing image regions in a more convenient manner (Kim, [0008]).
Regarding claims 5 and 16, Hannuksela discloses wherein the second picture region is a picture region other than the first picture region in the video picture ([0047], the field of view comprises a viewport and other non-viewport regions, [0127], the frame has several regions of differing quality rankings which is signaled in a SRD), and the determining the presentation manner of the video content data based on the auxiliary data further comprises:
determining to present the second picture region at a quality rank of the second picture region ([0184], the auxiliary data is used for generating the highest quality representation for the viewing orientation for a region).
Hannuksela is silent about comprising absolute quality ranks.
([0141], [0180], [0182], [0205], [0208], [0209], information about an image quality state for a first region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim into the teachings of Hannuksela for capturing image regions in a more convenient manner (Kim, [0008]).
Regarding claim 9, Hannuksela discloses wherein the auxiliary data further comprises a description manner of the location information and the size information of the first picture region in the video picture ([0111], the location and size of each region is signaled); and
before the determining to present, at the quality rank of the first picture region, the picture that is in the first picture region and that is determined by using the location information and the size information, the method further comprises:
determining the location information and the size information from the auxiliary data based on the description manner ([0111], [0112], location and size data for each region is parsed before projecting the image regions).
Hannuksela is silent about comprising absolute quality ranks.
Kim from the same or similar field of endeavor discloses absolute quality ranks ([0141], [0180], [0182], [0205], [0208], [0209], information about an image quality state for a first region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim into the teachings of Hannuksela for capturing image regions in a more convenient manner (Kim, [0008]).
claim 10, Hannuksela discloses wherein the first picture region comprises a high-quality picture region ([0120], the video comprises a high quality and a low quality region), a low-quality picture region ([0120], the video comprises a high quality and a low quality region).
Regarding claim 11, Hannuksela discloses the method is applied to a dynamic adaptive streaming over hypertext transfer protocol (DASH) system, a media representation of the DASH system is used to represent the video content data, and a media presentation description (MPD) of the DASH system carries the auxiliary data ([0123], a MPD of DASH streaming method carries auxiliary data),
the obtaining the video content data and the auxiliary data comprises obtaining, by a client of the DASH system, the media representation and the MPD corresponding to the media representation that are sent by a server ([0067], HTTP server stores and transmits video data) of the DASH system ([0124], [0125], viewport quality data is parsed);
the determining the presentation manner of the video content data based on the auxiliary data comprises parsing, by the client, the MPD to obtain the quality information of the at least two picture regions ([0124], [0125], viewport quality data is parsed); and
the presenting the video picture in the presentation manner of the video content data comprises processing and presenting, by the client based on the quality information, a corresponding video picture represented by the media representation (FIG. 10, step 1130, the image is rendered using the DASH MPD data 1114).
Regarding claim 13, Hannuksela discloses a client for presenting video information, comprising:
([0119], a program stored on a CRM); and
a processor (106), coupled to the memory, configured to execute the processor-executable instructions (See FIG. 2) to cause the client to:
obtain video content data ([0109], images are acquired) and auxiliary data ([0109], DASH MPD data; [0121], [0123], [0124], [0125], [127], [0129], region wise quality ranking data), wherein the video content data is configured to reconstruct a video picture ([0051] decoding of the video data is performed to reconstruct the image data), the video picture comprises at least two picture regions ([0047], images are made of multiple viewport regions), and the auxiliary data comprises quality information of the at least two picture regions ([0047], [0120], quality information);
determine a presentation manner of the video content data based on the auxiliary data ([0184], the auxiliary data is used for generating the highest quality representation for the viewing orientation); and
present the video picture in the presentation manner of the video content data ([0217], content is rendered and presented for viewing).
Hannuksela is silent about comprising absolute quality ranks for each picture region.
Kim from the same or similar field of endeavor discloses absolute quality ranks for each picture region ([0141], [0180], [0182], [0205], [0208], [0209], information about an image quality state for a first region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim into the teachings of Hannuksela for capturing image regions in a more convenient manner (Kim, [0008]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela et al. (Hannuksela) (US 2018/0077210) in view of Kim et al. (Kim) (US 2015/0085171), and further in view of Chang et al. (Chang) (US 2017/0118475).
Regarding claim 12, Hannuksela discloses the method is applied to a video track transmission system (FIG. 10), a stream of the video track transmission system carries the video content data ([0109], VR video data is acquired), and the stream and the auxiliary data are encapsulated in a video track in the video track transmission system ([0109], the video and metadata are encapsulated into a video track),
the obtaining the video content data and the auxiliary data comprises obtaining, by a receive end of the video track transmission system (1118-1132), the video track sent by a generator of the video track transmission system (see FIG. 10);
the determining the presentation manner of the video content data based on the auxiliary data comprises parsing, by the receive end, the auxiliary data to obtain the quality information of the at least two picture regions ([0124], [0125], viewport quality data is parsed for display); and
the presenting the video picture in the presentation manner of the video content data comprises processing and presenting, by the receive end based on the quality information, the video picture obtained by decoding the stream in the video track (FIG. 10, the vide data is decoded via 1118-1132 for display via display 1132).
Hannuksela in view of Kim is silent about a raw stream.
Chang from the same or similar field of endeavor discloses a raw stream ([0097], the bitstream comprises raw video data ad metadata).
.

Allowable Subject Matter
Claims 6-8 and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY A WILLIAMS/            Primary Examiner, Art Unit 2488